 Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.37 Filed 11/10/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TORRI M. DURDEN,

            Plaintiff,
                                                Case No. 2:20-cv-12974
v.                                              Hon. George Caram Steeh

NURSE SARAH, ET AL,

         Defendants.
_______________________/

            OPINION AND ORDER OF PARTIAL DISMISSAL

      This is a pro se prisoner civil rights case filed under 42 U.S.C. §

1983. Plaintiff, Torri M. Durden, is incarcerated at the Saginaw Correctional

Facility in Freeland, Michigan. Plaintiff sues Correct Care Solutions, Vicky

Lynn Warren, Mark Morrissey, and Nurse Sarah. Plaintiff claims before he

was transferred to the Michigan Department of Corrections, while he was

an inmate at the Oakland County Jail, his knee and ankle were injured

during a cell extraction. He asserts that despite what he claims to be a

serious injury, Defendants refused to provide him with any medical

treatment, resulting in lasting pain and suffering. For the reasons that

follow, the Court will summarily dismiss the case with respect to

Defendants Correct Care Solutions, Vicky Lynn Warren, and Mark

Morrissey. The case will proceed against Defendant Nurse Sarah.
                                     -1-
 Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.38 Filed 11/10/20 Page 2 of 7




                           I. Standard of Decision

      Federal Rule of Civil Procedure 8(a) requires that a complaint set

forth “a short and plain statement of the claim showing that the pleader is

entitled to relief,” as well as “a demand for the relief sought.” FED. R. CIV. P.

8(a)(2), (3). The purpose of this rule is to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). While this pleading standard does not

require “detailed” factual allegations, id., it does require more than the bare

assertion of legal conclusions or “an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A

pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” Id. “Nor does a complaint suffice

if it tenders naked assertions devoid of further factual enhancement.” Id.

      The Court must read Plaintiff’s pro se complaint indulgently, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992).

      Plaintiff has been granted leave to proceed without prepayment of the

filing fee for this action due to his indigence. Under the Prison Litigation

Reform Act (“PLRA”), the Court is required to sua sponte dismiss an in


                                      -2-
Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.39 Filed 11/10/20 Page 3 of 7




forma pauperis complaint before service on a defendant if it determines

that the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B). Similarly, the court is required to dismiss a complaint

seeking redress against government entities, officers, and employees that it

finds to be frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. § 1915A(b). A complaint is frivolous if it

lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

                                 II. Complaint

      Plaintiff asserts that he was an inmate at the Oakland County Jail on

February 22, 2020. On that date, he asserts that he was removed from his

cell by an extraction team and placed in a restraint chair. During the

extraction, Plaintiff asserts that he was assaulted by the team and he

injured his knee and ankle. He asserts that his knee became swollen and

turned purple, and he experienced intense pain. Plaintiff requested to be

seen at the medical unit. He asserts that Defendant Nurse Sarah said that

she would schedule him for an x-ray, but it was never done. He also


                                      -3-
Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.40 Filed 11/10/20 Page 4 of 7




asserts that she did not examine or assess his injury, nor did she give him

any medications for his pain.

      Plaintiff asserts that Defendants Warren and Morrissey are liable to

him for the deliberate indifference of Nurse Sarah because they were her

supervisors. He asserts that Defendant Correct Care Solutions violated its

policy to provide care for inmates.

                                III. Discussion

      Plaintiff claims a violation of his right to constitutionally adequate

medical care under the Eighth and Fourteenth Amendments. The Supreme

Court held in Estelle v. Gamble, 429 U.S. 97 (1976), that the deliberate

indifference to a serious medical need of a prisoner constitutes

unnecessary and wanton infliction of pain in violation of the Eighth

Amendment. The claim is comprised of an objective and a subjective

component. “The objective component requires the plaintiff to show that the

medical need at issue is ‘sufficiently serious.’” Richmond v. Huq, 885 F.3d

928, 938 (6th Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994)). A serious medical need is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.”

Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008).


                                      -4-
Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.41 Filed 11/10/20 Page 5 of 7




      To satisfy the subjective component, a prison official “must both be

aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Id. at 939

(quoting Farmer, 511 U.S. at 837). Deliberate indifference “entails

something more than mere negligence,” Farmer, 511 U.S. at 835, but can

be “satisfied by something less than acts or omissions for the very purpose

of causing harm or with knowledge that harm will result.” Id.

      Here, reading Plaintiff’s pro se pleading indulgently, Haines, 404 U.S.

at 520, Plaintiff has adequately pled facts in support of the objective

component of a deliberate-indifference claim. He claims that he suffered a

serious injury to his knee and ankle while at the Oakland County Jail. He

asserts that his knee turned purple and was swollen, and that he continues

to experience pain as a result of the injury.

      With respect to the subject component of the claim, again reading the

complaint indulgently, Plaintiff has adequately pled facts asserting that

Defendant Nurse Sarah, the person charged with treating him following the

injury, refused to examine or treat him. Plaintiff asserts that Nurse Sarah

informed him that she would schedule an x-ray, but it was never performed.

He further alleges that she never examined his injury and refused to

provide him with pain medication. For purposed of screening the complaint,


                                      -5-
 Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.42 Filed 11/10/20 Page 6 of 7




Plaintiff has stated a deliberate-indifference claim against Defendant Nurse

Sarah.

      With respect to Defendants Warren, Morrissey, and Correct Care

Solutions, the complaint is devoid of allegations that they were deliberately

indifferent to Plaintiff’s condition. Plaintiff fails to allege facts indicating that

these defendants were aware of his condition and were deliberately

indifferent to it. A complaint must allege facts showing that each named

defendant participated, condoned, encouraged, or knowingly acquiesced in

misconduct to establish liability. See Taylor v. Michigan Dep’t of

Corrections, 69 F.3d 716, 727-28 (6th Cir. 1995). Furthermore, claimed

constitutional violation must be based upon active unconstitutional

behavior. Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978); Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008). The fact

that Nurse Sarah was a subordinate of these other Defendants is

insufficient to state a claim against them. Grinter, 532 F.3d at 576.

                                  IV. Conclusion

      Accordingly, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42

U.S.C. § 1997e(c), the Court will dismiss the complaint for Plaintiff’s failure

to state a claim against Defendants Correct Care Solutions, Vicki Lynn




                                         -6-
Case 2:20-cv-12974-GCS-RSW ECF No. 5, PageID.43 Filed 11/10/20 Page 7 of 7




Warren, and Mark Morrissey. The case will proceed against Defendant

Nurse Sarah.

     SO ORDERED.

Dated: November 10, 2020
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE




                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                November 10, 2020, by electronic and/or ordinary mail and
                 also on Torri M. Durden #689182, Saginaw Correctional
                     Facility, 9625 Pierce Road, Freeland, MI 48623.

                                    s/Brianna Sauve
                                      Deputy Clerk




                                          -7-
